Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/578,836, filed on September 23, 2019.  In response to Examiner’s Non-Final Office Action of September 29, 2021, Applicant, on December 28, 2021, amended claims 1, 13, and 20 and cancelled Claim 12.  Claims 1- 10 and 13-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are withdrawn. Please refer to the analysis below.  
Response to Arguments
Applicant’s arguments filed December 28, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed December 28, 2021.
On pages 8-9 of the Remarks regarding 35 U.S.C. § 101, Applicant submits the claims are not abstract, but instead are directed to a novel improvement to a specific technology, i.e. computer systems which compute values based on data selected from 
On page 9-11 of the Remarks regarding 35 U.S.C. § 101, Applicant states the invention is not applicable to a human mind and as such is not abstract, but rather is specifically claimed to solve a technological problem and as such does not apply to a non- technological environment. The claims are not abstract. The claims do not recite a fundamental economic practice or other method of organizing human activity. Further, the claims are directed to methods and systems that would be impractical to perform by a human.  Applicant further states,  The claims are integrated into a practical application, provide a technical solution to a technical problem, and as such are not abstract. In response, Examiner respectfully disagrees, the “polytope controller”, “computer system”, “graphics processing unit”, “database”, “communication interface”, and “computer readable medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Under the broadest reasonable interpretation, the claims fall within the abstract idea grouping of “Mathematical Concepts” – mathematical calculations as Applicant states “calculation of an estimation solution satisfaction”. 
On page 12-13 of the Remarks regarding 35 U.S.C. § 101, Applicant states claims the claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine or conventional in the field. In response, Examiner respectfully disagrees. The present claims amount to no more than utilizing “polytope controller”, “computer system”, “graphics processing unit”, “database”, “communication interface”, and “computer readable medium” as tools to analyze and adjust the data. The present claims are directed to improving quadratic programming process and not improving a technology or technological field. Utilizing hardware and software components (see Applicant’s specification par. 132-133) to collect, analyze and update data are all, both individually and in combination, functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306 (See MPEP 2106.05(d)(II)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a method for a calculation of estimating a solution satisfaction of a constraint polytope, Claim 13-19 is directed to an apparatus for a calculation of estimating a solution satisfaction of a constraint polytope and Claim 20 is directed to an article of manufacture for estimating a solution satisfaction of a constraint polytope.
Claim 1 recites a method for a calculation of estimating a solution satisfaction of a constraint polytope, Claim 13 recites an apparatus for a calculation of estimating a solution satisfaction of a constraint polytope and Claim 20 recites an article of manufacture for estimating a solution satisfaction of a constraint polytope, which includes initializing the constraint polytope; receiving, a first point batch including a plurality of data points representing transactions; performing a plurality of projections in parallel of the plurality of data points to the constraint polytope; determining whether the plurality of projections satisfy the constraint polytope; generating a dynamic adjustment for use with a second point batch for the constraint polytope, wherein the dynamic adjustment includes a vector having a plurality of values representing a modification of the transactions of the first point batch  and determining, in response to the dynamic adjustment, a set of values defining a reduction in margin requirement for the first point batch representing transactions. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mathematical Concepts” – mathematical calculations.  The recitation of “polytope controller”, “computer system”, “graphics processing unit”,  “database”, “communication interface”, and “computer readable medium”, does not take the claims out of certain methods of mathematical concepts grouping. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer to perform each step. The “polytope controller”, “computer system”, “graphics processing unit”,  “database”, “communication interface”, and “computer readable medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in mathematical programming solutions. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “polytope controller”, “computer system”, “graphics processing unit”,  “database”, “communication interface”, and “computer readable medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving point batch data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, and 14-19 recite the additional elements of generating at least one internal structure for the constraint polytope; internal structure includes a linear inequality; defining default values for an adaptive mechanism, determining an acceptable fail rate for a proportion of the plurality of data points projected within the constraint polytope; determining a feasibility tolerance for a quantity of the plurality of data points that exceeds an inequality of the constraint polytope;  receiving , analyzing , performing a projection, determining satisfaction/adjusting of the constraint polytope  of plurality of data points; a time complexity for the projection of a batch- approximates O(n); is less than a time complexity for a quadratic optimization projection to the constraint polytope; and wherein time complexity for the initialization of the constraint polytope is O(mn2) or O(n3); time complexity of the projection is proportionate to a number of inequalities of the constraint polytope after initialization; feasibility tolerance defines a limit for a quantity of the plurality of data points that exceeds an inequality of the constraint polytope; presenting data indicative of the projection attempt;  analyzing the at least one subsequent point batch in response to the dynamic adjustment to identify one or more transactions as a solution within the constraint polytope;  communicating the identified one or more transactions for the solution to the constraint polytope and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 13 and 20.  Dependent Claim 14, Claim 17, Claim 18 and Claim 19 recite the additional elements of “user input device”, “display”, “polytope controller” “communication interface” and “external devices”, which are computer components and MPEP 2106.05(f) Mere Instructions to Apply the Exception and MPEP 2106.05(h) Field of Use.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Reasons Claims are Patentably Distinguishable from the Prior Art
In regards to Claims 1, 13 and 20 the prior art does not teach or fairly suggest: 
 “… wherein a time complexity of the projection is proportionate to a number of inequalities of the constraint polytope after initialization.”

Examiner finds that of Binder (US Publication No. 20120127893 A1) discloses analyzing a linear programming problem or any other problem involving inequalities constraints set relating to multiple variables (Binder Abstract).  Specifically in Binder Par. 58- “The IFR 34 shown in FIG. 3 serves the initial TFR polygon. The constraints which are part of the CCS and were not used to calculate the IFR 34 are compared one at a time with the current TFR. Hence, the constraint (IV) 21d is the first to be processed as the next step. The three vertices of the TFR (which is now the IFR) P12 33a, P13 33b and P23 33c are all checked to satisfy the constraint (IV) 21d. FIG. 4 shows a graph 40 depicting the TFR 41 (which is identical to IFR 34) and the line 32d relating to the constraint (IV) 21d. As shown in FIG. 4 and as can be calculated, all the TFR 41 vertices P12 33a, P13 33b and P23 33c satisfy the constraint (IV) 21d. In such a case, the constraint (IV) 21d is not impacting or changing the TFR 41, and can be omitted without any change of the final feasible region. Similarly, any other constraint for which all points of the TFR polygon are satisfied, is not limiting the feasible region of the CCS, and if omitted will not change the CCS solution.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20110276460 to Brouwer –Abstract-“a calculation module arranged to calculate an aggregated value of each set of linked transactions and select the set of linked transactions which has an aggregated value within bank-specified tolerance limits acceptable for executing a termination; and an execution module for executing a termination or assignment of the selected set of linked transactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624